United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3393
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Gregory Thomas

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                          Submitted: November 13, 2019
                            Filed: February 14, 2020
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

       Gregory Thomas was charged with a series of federal crimes, but the district
court suspected he was not competent to stand trial. After a fruitless competency-
restoration attempt, the district court1 committed him to the custody of the Attorney


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
General under 18 U.S.C. § 4246. Thomas appeals the order of commitment. We
affirm.

                                   I. Background

       A multiple-count indictment charged Thomas with a host of federal crimes
related to a ten-year conspiracy involving kidnapping, forced labor, hate crimes, and
other racketeering-related violent crimes. Thomas attempted to plead guilty, but the
district court2 rejected the plea, doubting that Thomas was competent to proceed. The
court instead ordered competency restoration under 18 U.S.C. § 4241(b). Thomas
was to be held and evaluated at the United States Medical Center for Federal
Prisoners (“Medical Center”) in Springfield, Missouri.

      Clinical Psychologist Jacob Chavez, Psy.D., examined Thomas at the Medical
Center. According to Dr. Chavez, Thomas was not competent and was unlikely to
become competent in the foreseeable future. The district court then scheduled an
examination and a hearing to determine whether Thomas should be committed to the
Attorney General’s custody. Federal law requires Thomas’s commitment if, due to
his mental deficiencies, his release would create a substantial risk of bodily injury or
serious property damage. 18 U.S.C. § 4246(d).

      A Medical Center risk assessment panel (the “Panel”) conducted the § 4246
examination. The Panel diagnosed Thomas with an unspecified neurocognitive
disorder, borderline intellectual functioning, and adult antisocial behavior. According


      2
       The Honorable Cynthia M. Rufe, United States District Judge for the Eastern
District of Pennsylvania. Thomas was indicted in the Eastern District of
Pennsylvania. Because he was held at the Medical Center in Springfield, Missouri,
the government initiated civil commitment proceedings in the Western District of
Missouri. Excepting this paragraph, all references in this opinion to “the district
court” refer to the United States District Court for the Western District of Missouri.

                                          -2-
to the Panel, Thomas had “engaged in aggressive and unlawful behaviors that violate
social norms,” “endorsed violent behavior across developmental time periods
beginning at age nine,” and “show[ed] a pattern of violating the rights of others.”
The Panel found violence in his personal history: he likely committed violence related
to the charged conspiracy, and he had previously been convicted of sexual assault.
The Panel implied that his professional boxing career also suggested violent
tendencies.

      Because of his mental deficiencies, the Panel explained, Thomas was easily
manipulated by his domestic partner (the conspiracy’s ringleader) and was readily
complicit in her violent, abusive schemes. Thomas was probably unable to
understand his partner’s influence over him and the negative effects of his conduct.
And Thomas’s denials of past violence indicated a lack of empathy toward others.
The Panel concluded that, because of his mental deficiencies, releasing Thomas
would create a substantial risk of bodily injury or serious property damage. It
recommended commitment under § 4246.

       Thomas requested an independent examination to rebut the Panel’s
conclusions. The district court granted his request and Clinical Psychologist Richart
DeMier, Ph.D., examined Thomas at the Medical Center. Dr. DeMier largely agreed
with the Panel, concluding that Thomas met the “diagnostic criteria for unspecified
neurocognitive disorder, borderline intellectual functioning, and adult antisocial
behavior.”

      But Dr. DeMier disagreed with the Panel’s risk assessment. First, he noted that
Thomas’s dangerousness primarily stems from his manipulability, not his mental
defects. Thomas’s mental deficiencies, by themselves, do not make him dangerous;
his dangerousness primarily depends on those around him. Second, Dr. DeMier
expressed skepticism about the Panel’s assessment of Thomas’s history of violence.
According to Dr. DeMier, the present offense conduct, a decades-old sexual assault

                                         -3-
conviction, and a professional boxing career do not amount to a significant history
of violence.3 And third, Dr. DeMier explained that Thomas’s denials of past violence
do not indicate lack of empathy, they simply illustrate Thomas’s understandable
aversion to punishment. In short, Dr. DeMier concluded that — despite Thomas’s
mental defects — his release would not be dangerous enough to warrant commitment.

       The district court considered the opinions of Dr. Chavez, the Panel, and Dr.
DeMier. It gave more weight to the government experts’ opinions because Dr.
Chavez and the Panel “spent significantly more time evaluating [Thomas] and have
had more contact with [him] than Dr. DeMier.” More importantly, however, the
district court found Dr. DeMier’s opinion inconsistent. After all, Dr. DeMier
admitted that Thomas’s mental defects made it easy to manipulate him into violence.
And Dr. DeMier recognized that Thomas’s release would permit his association with
manipulative, violent people. The district court therefore rejected Dr. DeMier’s
conclusion that Thomas’s mental deficiencies do not substantially increase his
dangerousness. It instead found that, given his mental defects, Thomas’s release
would create a substantial risk of bodily injury or serious property damage. Thomas
was committed to the Attorney General’s custody under § 4246.

                                  II. Discussion

       “Section 4246 provides for the indefinite hospitalization of a person due for
release but who, as the result of a mental illness, poses a significant danger to the
general public.” United States v. S.A., 129 F.3d 995, 998 (8th Cir. 1997). To warrant
commitment under § 4246, the government must prove, by clear and convincing
evidence, (1) “a mental disease or defect,” (2) “dangerousness if released,” (3) “a

      3
       Like Dr. DeMier, we disapprove of the Panel’s implication that participating
in contact sports suggests violent tendencies. But there is no indication that
Thomas’s boxing career played a role in the district court’s decision to commit
Thomas.

                                         -4-
direct causal nexus between the mental disease or defect and dangerousness,” and (4)
“the absence of suitable state placement.” United States v. Williams, 299 F.3d 673,
676 (8th Cir. 2002) (quoting S.A., 129 F.3d at 1000).

       “We review the factual determinations underlying the district court’s § 4246
decision for clear error. Review under the ‘clearly erroneous’ standard is
significantly deferential, requiring a ‘definite and firm conviction that a mistake has
been committed.’” Id. (internal citations and brackets omitted) (quoting Concrete
Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension Tr., 508 U.S. 602, 623
(1993)). “We are not at liberty to substitute our view of the evidence for that of the
district court merely because we would have reached a different conclusion.” Id.

       Thomas claims the government failed to prove he is dangerous — or at least,
that there is a “direct causal nexus” between his dangerousness and his mental defect.
He raises two arguments on appeal. First, the court improperly gave more weight to
the government experts simply because they spent more time with Thomas. Second,
the district court misinterpreted Dr. DeMier’s report and therefore wrongly rejected
evidence rebutting the government experts. These mistakes, Thomas maintains, led
to his erroneous commitment.

       We turn first to Thomas’s argument that the district court improperly gave
more weight to the government experts. It is true that, if district courts can give
government experts more weight simply because they have more time with the
defendant, then the defendant will be disadvantaged. But the government’s home-
field advantage, by itself, is not grounds for clear-error reversal. Rather, a factfinder
has the authority to “give properly admitted expert testimony such weight as he or she
thinks the circumstances dictate that it deserves.” Skar v. City of Lincoln, 599 F.2d
253, 259 (8th Cir. 1979) (finding no clear error when a district court gave “little
weight” to an expert’s testimony). Even Dr. DeMier suggested that the government
experts — due to their greater exposure — knew more about Thomas than he did.

                                          -5-
Moreover, the district court explained that the primary reason for ordering
commitment was the weakness of Dr. DeMier’s opinion, not the government’s
lengthy exposure to Thomas.

       This brings us to Thomas’s second argument: that the district court
misinterpreted Dr. DeMier’s opinion. According to Thomas, the district court took
Dr. DeMier’s findings out of context. Dr. DeMier’s supposed inconsistency was
limited to a discrete discussion of Thomas’s executive functioning as it relates to
dangerousness. By inordinately focusing on one paragraph in a nine-page expert
report, Thomas maintains, the district court ignored other findings rebutting the
government’s theories.

       Thomas’s argument fails; there is no indication the district court ignored any
part of Dr. DeMier’s opinion. Our review of the record simply suggests that the
district court found the government experts more persuasive. Moreover, Dr.
DeMier’s inconsistency was not limited to a single paragraph; in other paragraphs not
discussing Thomas’s executive functioning he acknowledged that Thomas’s
manipulability can result in violence, and is likely caused by his “intellectual
deficits.”

       The district court and Dr. DeMier agreed that Thomas’s susceptibility to
manipulation — and therefore violence — stemmed from his mental defects. But Dr.
DeMier denied that this established the requisite causal nexus between Thomas’s
mental defect and his dangerousness. Williams, 299 F.3d at 676; see also S.A., 129
F.3d at 1001 (finding a causal nexus when dangerousness is “directly connected” with
mental illness and the illness is a “significant factor” contributing to violent
behavior). The district court was unpersuaded by Dr. DeMier, and after careful
review of the record, we are not left with a “definite and firm conviction that a
mistake has been committed.” Williams, 299 F.3d at 676 (quoting Concrete Pipe, 508
U.S. at 623). The district court was charged with assessing Thomas’s dangerousness,

                                         -6-
and as such it “may reject experts’ conclusions when their reasoning supports
different results.” United States v. Bilyk, 949 F.2d 259, 261 (8th Cir. 1991); accord.
Williams, 229 F.3d at 678. That Dr. DeMier’s less-than-robust opinion is at odds
with the district court’s conclusion does not warrant clear-error reversal. See
Williams, 299 F.3d at 677–78.

                                  III. Conclusion

       We find no clear error in the district court’s § 4246 findings. We therefore
affirm the district court’s order committing Thomas to the Attorney General’s custody
for hospitalization and treatment. In doing so, we remind the government that its role
is “not that of punitive custodian of a fully competent inmate, but a benign custodian
of one legally committed to it for medical care and treatment — specifically for
psychiatric treatment.” Williams, 299 F.3d at 678 (quoting United States v. Steil, 916
F.2d 485, 488 (8th Cir. 1990)).
                         ______________________________




                                         -7-